       Case 1:21-cv-10718-JGD Document 9-7 Filed 06/30/21 Page 1 of 6




                     COMMONWEALTH OF MASSACHUSETTS

BARNSTABLE, SS.                                                SUPERIOR COURT
                                                               No.BACV2013-579

                                                 )
ROBERT D. EMMELUTH, TRUSTEE                      )
of the GOOSEBERRY ISLAND TRUST,                  )
                Plaintiff,                       )
                                                 )
v.                                               )
                                                 )
JONATHAN D. FURBUSH, WILLIAM A.                  )
BLAISEDELL, RONALD S. BONVIE,                    )
DOMINGO K. DeBARROS, RICHARD                     )
JODKA, JUDITH M. HORTON, AND                     )
JAMES REIFFARTH as they are Members              )
of the MASHPEE ZONING BOARD OF                   )
APPEALS, and THE MASHPEE ZONING                  )
BOARD OF APPEALS,                                )
                Defendants.                      )
____ _____ _ _____                               )




               JOINT MOTION TO CONSOLIDATE CASE WITH
                SUPERIOR COURTDOCKET NO. 1972CV00012
              AND TO CONTINUE THE PRE-TRIAL CONFERENCE
                    SCHEDULED FOR FEBRUARY l ; 2019

       Now come the Plaintiff in the above-entitled action, Gooseberry Island Trust, and

the Defendants, the Mashpee Zoning Board of Appeals, and respectfully move that ( 1)

the Court consolidate the above .. entitled action with pending Superior Court Docket No.

1972CV00012, Matthew Hane v. Trustee of the Gooseberry Island Trust et al v. Mashpee

Zoning Board of Appeals; and (2) continue to the Pre-Trial Conference in the above..

entitled action which is currently scheduled for February 1, 2019.
       Case 1:21-cv-10718-JGD Document 9-7 Filed 06/30/21 Page 2 of 6




                  FACTUAL AND PROCEDURAL BACKGROUND

       The Gooseberry Island Trust mvns a 3.9+/- acre island known as "Gooseberry

Island." The island is located in Popponesset Bay in Mashpee, approximately 80 feet

offshore from the end of Punkhom Point Road.

       In 2013, the Gooseberry Island Trust applied to the Mashpee Zoning Board of

Appeals (''Board'') for variances from three provisions of the Mashpee Zoning Bylaw that

are necessary to make the island eligible for a building permit:

       a.     Section 174-12 - which requires buildings to be on lots which front upon a
              street;

       b.     Section 174-31 - which requires the Property to have 150 feet of frontage
              on a street; and

       c.     Section 174-32 - which requires the Property to have an unobstructed
              paved access roadway within 150 feet of the furthest point of any building
              on the Property.

       After a hearing, the Board denied the applications citing, inter alia, concerns with

public safety due to the lack of vehicular access to the island.

       The Trust appealed the denial decision to the Barnstable Superior Court. That

appeal is the instant action: Docket No. BACY 2013-00579 entitled Robert D. Emmeluth,

Trustee of the Gooseberrv Island Trust v. Mashpee Zoning Board of App als.

       In an effort to address the reasons that the Board gave for its denial decision, the

Trust thereafter prepared plai1s for a single-lane bridge that would extend from the end of

Punk.horn Point Road to Gooseberry Island and provide vehicular and pedestrian access.

       The bridge requires wetlands permits. Accordingly, Gooseberry Island Trust

submitted an application for wetlands permits to the Mashpee Conservation Commission.
         Case 1:21-cv-10718-JGD Document 9-7 Filed 06/30/21 Page 3 of 6




After holding hearings, the Commission denied the Trust's application.         The Trust

appealed that denial decision to the DEP.          An adjudicatory hearing was held which

resulted in a decision that was unfavorable to the Trust.        The DEP's decision was

appealed pursuant to M.G.L. c. 30A and the appeal is pending in Barnstable Superior

Court action entitled: Matthew Haney. Trustee of Gooseberry Island Trust, et al. v.

Massachusetts Department of Environmental Protection, Docket Bo. I 772CV00340. The

Trusts served their Motion for Judgment on the Pleadings in that matter on August 31,

2018. All opposition briefs are due to be served on February l, 2019 and the motion

package will thereafter be filed with the Court.

       On November 9, 2018, while the appeal of the wetlands permits for the bridge

remains pending, the Trust submitted a new application for variances to the Mashpee

Zoning Board of Appeals seeking relief from the same three provisions of the Zoning

Bylaw:

      a.      Section 174-12 - which requires buildings to be on lots which front upon a
              street;

      b.      Section 174-31 - which requires the Property to have 150 feet of frontage
              on a street; and

      c.      Section 174-32 - ,vhich requires the Property to have an unobstructed
              paved access roadway within 150 feet of the furthest point of any building
              on the Property.

      The Trusts proposed, as part of their application, the construction of the single-

lane bridge that will span the channel and provide pedestrian and vehicular access to the·
          Case 1:21-cv-10718-JGD Document 9-7 Filed 06/30/21 Page 4 of 6




Island, including access by the Town's emergency response vehicles. 1                                     The Trusts

represented to the Board of Appeals that the ability to construct the proposed bridge

depended upon a successful outcome of the litigation concerning the wetlands permits for

the bridge, and that, without a wetlands permit, the bridge could not be built.

         After holding a hearing on the application, the Board denied the request for

variances.       The ZBA declined to issue variances, in pa1t, based upon conditional

outcomes in other forums.

         The Trusts appealed. This appeal is set forth in an action entitled MatthewHanev.

Trustee of Gooseberry Island Trust. et al v. Mashpee Zoning Board of A ppeals., Docket

No. 1972CV00012.

                                                  ARGUMENT

         The parties assert that there are common questions of law and fact with respect to

the two zoning appeals.              Both appeals involve Gooseberry Island, and both appeals

involve applications for variances from the same three provisions of the Mashpee Zoning

Bylaw.

         Given these circumstances, the interest of judicial economy and effective

administration of the two subject zoning appeals warrants consolidation of these actions

for joint discovery and a single trial on the merits of the respective parties' claims and

defenses.

         For the reasons set forth herein, the parties hereby respectfully request that the


1
  The inclusion of the proposal to construct thi;: bridge is subject to the Trusts prevailing in their Chapter 30A appeal
of the DEP's decision. As it presently stands, the Trusts do not have wetlands pem1its for the bridge. Thus, the
proposal of the bridge cannot be in1pl1;:ntented unless the Trusts prevail in their appeal of the DEP's decision.
       Case 1:21-cv-10718-JGD Document 9-7 Filed 06/30/21 Page 5 of 6




instant action be consolidated with the matter of Matthew Haney. Trustee of Gooseberry

Island Trust. et al v. Mashpee Zoning Board of A ppeals, Barnstable Superior Court

Docket No. 1972CV00012 for disposition of all respective claims and defenses asserted

therein.

       Further, the parties request that the Pre-Trial Conference scheduled for Friday,

February 1, 2019, be continued so that both cases can be processed together.


Dated: January   ~ , 2019                Respectfully submitted,
                                         The Plaintiff,
                                         Gooseberry Island Trust,
                                         By its Attorney,




                                         BBO No. 560063
                                         Troy Wall Associates
                                         90 Route 6A
                                         Sandwich, MA 02563
                                         (508) 888-5700
                                         b jw@trovwallassociates.com
       Case 1:21-cv-10718-JGD Document 9-7 Filed 06/30/21 Page 6 of 6




                                          Assented to by:

                                          The Town of Mashpee
                                          Zoning Board of Appeals,
                                          By its attorneys




                                            l~E. ~                           ~
                                         Patrick J. Costello (BBO #531761)
                                         Email: Pcostello@lccplaw.com
                                         Kathleen E, Connolly (BBO #558706)
                                         Email: kconnolly@lccplaw.com
                                         Louison, Costello, Condon & Pfaff, LLP
                                         10 I Summer Street
                                         Boston, MA 02110
                                         617-439-0305




                            CERTIFICATE OF SERVICE

      I, Brian J. Wall, hereby certify that on January ):J, 2019, I served a copy of the

within motion on all counsel by email and regular mail, postage prepaid, directed to:


                                   Patrick J. Costello
                                 Kathleen E. Connolly
                        Louison, Costello, Condon & Pfaff, LLP
                                  101 Smhmer Street
                                  Boston, MA 02110



Date: January   3v, 2019
                                         Brian J.
